In an action to foreclose a mortgage, the plaintiff appeals, as limited by its brief, from stated portions of an order of the Supreme Court, Suffolk County (Cohalan, J.), entered March 14, 2001, which, inter alia, granted the motion of the defendants George O. Guldi and Anne C. Leahey to dismiss the complaint as time-barred.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that this action is barred by the six-year statute of limitations applicable to an action to foreclose a mortgage (see CPLR 213 [4]). The filing of the summons and complaint and lis pendens in an action commenced in 1992 accelerated the note and mortgage (see Albertina Realty Co. v Rosbro Realty Corp., 258 NY 472, 476 [1932]; City Sts. Realty Corp. v Jan Jay Constr. Enters. Corp., 88 AD2d 558, 559 [1982]). The statute of limitations began to run upon acceleration of the mortgage debt (see EMC Mtge. Corp. v Patella, 279 AD2d 604 [2001]), and expired prior to the commencement of this action in January 2000.
Contrary to the plaintiffs contention, the dismissal of the 1992 action for lack of personal jurisdiction did not constitute an affirmative act by the lender to revoke its election to accelerate (see Federal Natl. Mtge. Assn. v Mebane, 208 AD2d 892 [1994]).
The plaintiffs remaining contentions are without merit. Florio, J.P., Smith, Krausman and Townes, JJ., concur.